PER CURIAM.
Based upon our independent review pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we affirm Davis’s judgment and sentence. We remand only for correction of a scrivener’s error in the judgment. See Taylor v. State, 120 So.3d 213 (Fla. 5th DCA 2013) (“Despite affirmance, we remand the judgment and sentence on Count 2 for correction of a scrivener’s error in the written sentencing documents.” (citation omitted)). On re*355mand, the trial court is directed to include in the judgment the total amount of $250.00 for attorney’s fees, as orally pronounced at sentencing.
AFFIRMED; REMANDED FOR CORRECTION OF A SCRIVENER’S ERROR.
TORPY, BERGER and WALLIS, JJ., concur.